DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 06/24/2021, Applicant, on 11/23/2021, amended claims 1, 3, 5, 8-9, 12, and 15, withdrawn claims 16-20, and added claims 21-23. Claims 1-15 and 21-23 are pending in this application and have been rejected below.
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered, but they are not fully persuasive. In response to Applicant amendments, the 35 USC § 112, 102, and 103 have been overcome. However, the updated 35 USC § 101 rejection of claims 1-15 and 21-23 are applied in light of Applicant's amendments.     
The Applicant argues that “claim 1 results in a technical solution that enables queue management systems to operate more effectively…Thus, claim 1 results in a practical application because claim 1 improves existing queue management systems and thus the underlying technology of queue management system for controlling agent flow…Accordingly, claim 1 recites a practical application that provides a concrete and tangible improvement to queue management technologies.” (Remarks 11/23/2021)
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The claimed subject matter is merely claims a system/method for calculating and analyzing agent positioning in a queuing environment. Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the calculating and analyzing (modeling and tracking) agent data. Such steps are not tied to the technological realm, but rather utilizing/leveraging technology to perform the abstract idea (organizing human activity). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of calculating data, updating thresholds, and generating a model can be performed by a human (mental process/pen and paper).  The practice of calculating information and constructing models with set parameters/thresholds and timelines can be performed without computers, and thus are not tied to technology nor improving technology. 
per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing data specifically for positioning in a queuing system and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of collecting and analyzing data regarding a queuing system, and performing correlation analysis is insufficient to demonstrate an improvement to the technology. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-15 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-15 and 21-22) and method (claim 23) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s) (Mental process and Certain methods of organizing human activity), as set forth in exemplary claim 1, are: a queue manager that maintains … associated with one of a plurality of consumable events, each virtual queue defining a current order of a plurality of agents assigned to a particular…, and summons one or more agents of the plurality of agents to the consumable event, wherein the queue manager is configured to communicate with …associated with an agent of the plurality of agents, wherein the queue manager communicates …in order to monitor the associated agent, wherein the queue manager adds agents to the plurality of …in response to determining an intention of the agent to join the ….and wherein the queue manager is configured to dynamically determine when to summon one or more agents of the plurality of agents in the virtual queue to the consumable event based on the monitoring of the plurality of agents by: assigning, to each agent, a uniquely determined agent score at the time of said agent being added to the particular …queue, said agent score associated with the particular …queue; updating the agent score of each agent for each respective …queue according to agent score calculation factors determined from information received from or about each respective agent's … wherein said agent score corresponds to a -2-Serial No. 16/441,708Docket No. GH-028780 US PRI calculation of either or both of said agent's capacity and likelihood to attend the event associated with the …queue at the time of updating the agent score; determining that one or more positions at a particular event are free for assignment to agents; and in response, identifying a corresponding one or more agents for assigning to the particular event based on respective positions and agent scores of the agents within the …queue associated with the event, wherein an agent score must meet a predefined threshold condition to enable said agent to be assigned to the particular event, wherein the queue manager summons, via a communication with each…, the one or more identified agents to the particular event, wherein a next one or more agents within a particular virtual queue are identified for assigning to the respective consumable event on the condition that each identified agent's agent score satisfies the predefined threshold condition. 
Independent claim 23 recites the method for performing the system of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a memory…a virtual queue in the memory … a plurality of mobile devices, each mobile device of the plurality of mobile devices… respective mobile device or another suitable summoning device (as recited in claims 1 and 23).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: a memory…a virtual queue in the memory … a plurality of mobile devices, each mobile device of the plurality of mobile devices… respective mobile device or another suitable summoning device (as recited in claims 1 and 23) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based 
 In addition, Applicant’s Specification (paragraph [0040]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract  OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-15 and 21-22) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-7 “wherein the monitoring of the plurality of agents comprises tracking agent interactions…; wherein the monitoring of the plurality of agents comprises tracking agent interactions…; wherein tracking agent interactions with their associated mobile device comprises at least one of tracking whether the agent has seen a summon notification, whether the agent responds to the summon notification, and when the agent interacts with a component element of the consumable event, a component element of a second consumable event, or a component element of an event that does not require queueing for; wherein the monitoring of the plurality of agents comprises at least one of tracking a location of each of the plurality of agents, a distance from a known location of each of the plurality of agents, and a rate of movement of each of the plurality of agents herein tracking the location and rate of movement of each of the plurality of agents comprises tracking at least one external factor that affects the 43GH-028780 US PRI location of the agent, the rate of movement of the agent, or alternate routes from the location of the agent to the consumable event; wherein the external factor comprises at least one of weather data, traffic data, public transport data, and parameters of routes between locations; wherein identifying a corresponding one or more agents for assigning to the particular event is further based on  at least one of specified patterns in agent behaviour data and patterns in agent behaviour data derived by analysing agent behaviour data using machine learning; wherein when the queue manager is unable to communicate with one or more of the plurality of mobile devices, the queue manager maintains dynamically determining when to summon one or more agents of the plurality of agents in the virtual queue to the consumable event based on a last calculated agent score , and when the queue manager is able to communicate with the plurality of mobile devices after previously being unable to communicate with the plurality of mobile devices, the queue manager continues calculating updated agent scores for said agents; dynamically determine when to summon one or more agents of the plurality of agents in the virtual queue to the consumable event based on one or more of an estimated rate of completion for agents consuming the consumable event, a rate at which agents are consuming the consumable event, a capacity of the consumable event, and an average agent event consumption rate; receive one or more inputs from consumable event staff and dynamically determine when to summon one or more agents of the plurality of agents in the virtual queue to the consumable event based on the received one or more inputs; wherein the agent scores calculated for each of the plurality of agent is at least in part based on tracking preferences of each respective agent; wherein the tracking preferences of each agent of the plurality of agents comprise one or more of: tracking a rating each agent of the plurality of agents has attributed to a component element of the consumable event, a component element of a second consumable event, or a component element of an event that does not require queueing for, tracking whether each agent of the plurality of agents has interacted with the component element of the consumable event, the component element of the second consumable event, or the component element of the event that does not require queueing for, tracking how long each agent of the plurality of agents remains at an area of the event that does not require queueing for, tracking a schedule of each agent of the plurality of agents, and tracking preference survey responses of each agent of the plurality of agents; wherein the queue manager communicates with or summons the one or more agents by sending the mobile device associated with the agent or a device the agent is known to be interacting with at least one of an audio directive comprising a simple voice message, audio cue, or voice messages communicated via directionally focused sound or audio spotlight techniques, a textual directive comprising a SMS message or pop-up notification, a haptic directive comprising a vibration, and a visual directive comprising a video, an image display, and an augmented reality display; wherein the queue manager adjusts the inclusion or order of one or more agents of the plurality of agents in the virtual queue based on the monitoring of the plurality of agents; wherein the queue manager adds one or more agents to one or more virtual queues upon detecting or inferring said agents are suitable for said virtual queues, without receiving an express indication of an interest to partake in the associate one or more consumable events; wherein the calculated agent scores for a particular virtual queue are, at least in part, based on a current attendance of an agent at a second consumable event different to that associated with the particular virtual queue, such that the agent score is less likely to meet the threshold condition if the agent is attending the second consumable event”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SANCHIS; Joseph. VIRTUAL QUEUE MANAGEMENT SYSTEM .U.S. PGPub 20140089075 Disclosed is a system which provides virtual queue management services, which services are customized through a website and/or API, which services allow the managed virtual queues to be dynamically re-ordered based on queue participant behavior, which services may allow queue participants to see the relative or absolute position of other queue participants in a virtual queue, and which services enable virtual queue interaction via mobile and non-mobile computing devices, whether onsite or remote from a queue location.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/
Primary Examiner, Art Unit 3683